Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2021 has been entered.

Response to Amendment
	Applicant’s Amendment filed June 28, 2021 has been fully considered and entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama (JP 2018-73633 A) in view of Yu et al. (7,006,741).
Regarding claims 1 and 9, Kamiyama discloses a configurable display and a method of providing such, comprising a display device (300 in Figs. 1-2) comprising a housing (portion between handlebars 104) located in an instrument panel for an automotive vehicle (100); a circuit board (108 is an image processor which generates image data to be displayed and as such, must contain a circuit board) generating a plurality of electrical signals; a flat panel display device (302), the electrical signals 
Still regarding claims 1 and 9, Kamiyama teaches the claimed invention except for inputting the image on the flat panel display into a bundle of optical fibers.  Yu discloses a display comprising a rectangular flat panel display device (101, see Fig. 3 which shows an input end which can be a square grid pattern and thus constitutes a rectangular flat panel display device); a bundle of fiber optic cables (103 in Figs. 11A-11C) comprising a plurality of tapered fiber optic cables (104) each of which is tapered, the bundle of fiber optic cables having a first round end and a second round end, the second round end having an area that is greater than the area of the first round end (see Fig. 11C); whereby a portion of an image on the rectangular flat panel display device that is input to the first round end is enlarged and displayed on each of the plurality of tapered fiber optic cables at the second round end; and a truncated cone (see Fig. 11A, bundle of optical fibers 103 form a truncated cone) wherein the bundle of fiber optic cables are held together, wherein the image displayed on each of the plurality of tapered fiber optic cables at the second end of the truncated cone is formed in a cross-sectional shape of the truncated cone.  Since both inventions relate to optical devices, one having ordinary skill in the art at the time of the invention would have found it obvious to use a bundle of optical fibers as disclosed by Yu in the display of Kamiyama for the purpose of enlarging the image, thus reducing the size of the components while maintaining a high resolution.

Regarding claims 6 and 12, Yu discloses the bundle of fiber optic cables comprising the plurality of fiber tapered optic cables having different lengths in Fig. 11A.
Regarding claims 7 and 13, Yu discloses the lengths of the tapered fiber optic cables near a center of the bundle of fiber optic cables are shorter than the lengths of the tapered fiber optic cables near an exterior of the bundle of fiber optic cables in Fig. 11A.
Regarding claims 8 and 14, the proposed combination of Kamiyama and Yu teaches the claimed invention except for specifically stating the collective image appearing at a longitudinal end of the housing and at a longitudinal end of the display device.  However, as Yu discloses the collective image appearing at the screen 118 and faceplate 119 (see column 17, lines 11-13 describing how the beam is converted to a visible light image by screen 118 and through faceplate 119), one having ordinary skill in the art at the time of the invention would have found it obvious to remove the CCD 120 and position the screen and faceplate at the longitudinal end of the housing and display device in order to display the enlarged high resolution image to a viewer while simplifying the manufacturing process.
Claims 2-4, 10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama (JP 2018-73633 A) in view of Yu et al. (7,006,741), further in view of Miller et al. (7,492,998).
Regarding claims 2-4, 10 and 15-20, Yu further discloses the bundle of fiber optic cables having the shape of a truncated cone (see Fig. 11A, bundle of optical fibers 103 

Response to Arguments
Applicant's arguments, see pages 1-2, with respect to claims have been considered but are moot in view of the new grounds of rejection.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        August 11, 2021